I am of the opinion that the appeal in this case must be dismissed for the reasons stated in the principal opinion, and I further agree that we are not required to pass upon the availability of other remedies such as are suggested in the opinion to test the validity of the adoption proceedings. In view of the record, however, showing the summary character of the proceedings in the county court of Ward county, I think it may fairly be questioned whether or not the court had jurisdiction to proceed as it did and in the event it exceeded its jurisdiction, there being no appeal, the entire proceeding may be subject to review by certiorari. Sections 8445 to 8456, Comp. Laws 1913. Since we are suggesting other remedies, *Page 262 
this remedy, in my opinion, should be included. A word more as to the reason for including it. The petition for adoption was filed on June 7th. It showed that Janet Mair had no guardian in the state of North Dakota. It showed that her parents at the time of their death were residents of Minnesota and that one Gould was guardian of her person under proper appointment in Minnesota. The petition does not negative the existence of other relatives (possibly residing in Minnesota) as near to the minor as the petitioners here. The petition for the appointment of a North Dakota guardian was filed on the 9th of June by the same petitioners who petitioned for the adoption and the decree of adoption was made on the same day as the filing of the petition for appointment of guardian. On the same day the guardian was appointed. It further appears that the ward has no estate in North Dakota. It may fairly be questioned in these circumstances whether the ward's residence or domicile was changed from Minnesota to North Dakota. See 12 R.C.L. 1121. And if the ward was not a resident of Ward county at the time of the appointment of a guardian the validity of that appointment may well be doubted. Comp. Laws 1913, § 8874. If there was no legal appointment of a guardian in North Dakota then the remaining proceedings for adoption may be invalid by reason of the failure to give the notice required by § 4444, 1925 Supp. to the Comp. Laws of 1913, which requires three weekly published notices, the last of which shall be at least ten days before the time set for the hearing. This is not to suggest that the county court of Ward county did in fact exceed its jurisdiction in entering the decree in question but it is to point to the availability of a writ of certiorari to review the proceedings for excess of jurisdiction if it should be conceived that the possible defects alluded to render the decree void or voidable as one rendered pursuant to acts in excess of the jurisdiction of the court. *Page 263